Citation Nr: 1453519	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-04 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

REMAND

The Veteran had active military service from January 1985 to May 1992.

This matter initially came before the Board of Veterans' Appeals (Board) following rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO granted service connection for lumbar degenerative disc disease and awarded an initial 20 percent disability rating, which was increased to 40 percent, effective July 15, 2008.  By a September 2010 rating decision, the agency of original jurisdiction (AOJ) awarded a separate 40 percent rating for left leg radiculopathy associated with lumbar degenerative disc disease.  

By a January 2013 decision, the Board granted a 40 percent disability rating from March 13, 2007, for the Veteran's lumbar spine disorder, but otherwise denied his claims for higher ratings.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court), and in October 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the January 2013 decision.  The Court granted the Joint Motion in October 2013 and remanded the question of whether the issue of entitlement to a TDIU based on the Veteran's lumbar disability had been reasonably raised by the record.  (The Veteran did not appeal the specific ratings for the lumbar spine disease and left leg radiculopathy that had been addressed in the Board's January 2013 decision.)  The Board found in a February 2014 decision that the issue of entitlement to a TDIU had not been raised.  However, the parties filed another Joint Motion, which was granted in September 2014, finding that the Board did not properly address evidence of the Veteran's alleged unemployability in determining that the issue of entitlement to a TDIU had not been raised by the record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  A claim for entitlement to a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999); see also Hurd v. West, 13 Vet. App. 449 (2000) (holding that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a TDIU claim is informally raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (an implied claim for a TDIU rating is part of an increased rating claim only when the Roberson requirements are met).  

In the October 2013 and September 2014 Joint Motions, the parties identified two pieces of evidence that referred to the Veteran's employability, suggesting that this evidence may have raised the issue of entitlement to a TDIU.  In particular, the parties pointed to testimony from an April 2008 hearing before the undersigned Veterans Law Judge, at which time the Veteran testified that the pain associated with his back disability had rendered him unable to find work in manual labor and that he had stopped working to attend school.  Additionally, the parties pointed to an April 2010 VA examination at which the Veteran reported that his back disability had caused him to lose several jobs due to his inability to perform manual labor.  Indeed, the April 2010 VA examiner appears to concede that the Veteran was not employable in manual labor.  These statements, the parties contend, speak to the Veteran's employability and thereby raise the issue of entitlement to a TDIU.

On this point, the Board finds that it is bound by the parties' finding in the September 2014 Joint Motion that "in the present case, [the Veteran] submitted evidence of unemployability due to his service-connected back disability."  This evidence, the parties conclude, was presented in the form of the April 2008 hearing before the undersigned Veterans Law Judge, at which time the Veteran testified that his service-connected back disorder "rendered it difficult for him to find work in manual labor."  The parties further looked to evidence from the April 2010 VA examination, at which time the Veteran reported that "his back disability caused him to lose several jobs."  The parties to the September 2014 Joint Motion indicate that the Veteran may be unemployable due to his service-connected back disorder.  Thus, it may be concluded that the parties to the joint motion have now specifically raised the question of TDIU.  The parties have now agreed that evidence tending to show that the claimant cannot engage in a certain kind of work (manual labor) amounts to a claim for TDIU.  In other words, the parties agreed that the record showing limits on employability was more than a reflection of the severity of service-connected disability within the context of a rating schedule meant to compensate for impairment in earning capacity-it was a claim for TDIU.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for a TDIU.  In such an instance, when the record has a procedural defect with respect to the notice required under the VCAA, this defect may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the AOJ because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of all of the Veteran's service-connected disabilities, when considered together, on the Veteran's unemployability.  Accordingly, on remand, an opinion regarding the effect of all of the disabilities together on employability must be obtained.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to a TDIU rating.

2.  After securing any additional records, the Veteran must be scheduled for examination to determine the impact of all of his service-connected disabilities on his employability.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  A thorough survey of the Veteran's education and occupational history, as well as current employment, should be obtained.

Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The Board notes that the opinion regarding the Veteran's employability must be provided based on the combined effects of the Veteran's service-connected disabilities.  (The Veteran's service-connected disabilities are as follows:  lumbar degenerative disc disease, status post L5-S1 laminectomy; left leg radiculopathy; and residuals of left ankle sprains.)

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


